People ex rel. Cassar v Toulon (2020 NY Slip Op 03821)





People ex rel. Cassar v Toulon


2020 NY Slip Op 03821


Decided on July 8, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2020-04912

[*1]The People of the State of New York, ex rel. Christopher J. Cassar, on behalf of Anthony Loor, petitioner,
vErrol D. Toulon, Jr., etc., et al., respondents.


Christopher J. Cassar, Huntington, NY, petitioner pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Meaghan Powers and Timothy P. Finnerty of counsel), for respondent Errol D. Toulon, Jr., and respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Anthony Loor on a certain partially secured surety bond upon Suffolk County Felony Docket No. CR-013967-20SU.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the First District Court, Suffolk County, did not violate constitutional or statutory standards (see People ex rel. Prieston v Nassau County Sheriff's Dept. , 34 NY2d 177; People ex rel. Klein v Krueger , 25 NY2d 497, 499).
DILLON, J.P., LEVENTHAL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court